            Case 2:20-cv-00527-MAK Document 75 Filed 07/28/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MELISSA BETH PINE                               : CIVIL ACTION
                                                 :
                         v.                      : NO. 20-527
                                                 :
 DEPARTMENT OF EDUCATION, et                     :
 al.                                             :


                                             ORDER
       AND NOW, this 28th day of July 2020, upon considering the Defendant Reliant Capital

Solutions’ Motion to dismiss (ECF Doc. No. 55), no timely opposition almost two months later

but following today’s oral argument, and for reasons in the accompanying Memorandum, it is

ORDERED Defendant Reliant Capital Solutions’ Motion to dismiss (ECF Doc. No. 55) is

GRANTED in part and DENIED in part:

       1.         Defendant’s Motion (ECF Doc. No. 55) is DENIED as to the Plaintiff’s negligence

and Fair Debt Collection Practices Act claim based on presently plead theories of Reliant Capital

Solutions’ attempt to collect a fraudulent debt and using means to collect a debt violative of notice

requirements under federal law subject to discovery and Defendant shall file an answer to these

allegations no later than August 11, 2020; and,

       2.         Defendant’s Motion (ECF Doc. No. 55) is GRANTED as to all other claims:

                  a.     Plaintiff’s claim under the Higher Education Act is dismissed with

prejudice; and,

                  b.     Plaintiff’s remaining claims are dismissed without prejudice.




                                                      _______________________
                                                      KEARNEY, J.
